KRUEGER, Judge.
The conviction is for the offense of assault with intent to commit murder with malice. The penalty assessed is confinement in the state penitentiary for a period of three years.
Since perfecting the appeal, appellant has filed a written motion, duly verified, requesting the withdrawal thereof. The motion is granted and the appeal is dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.